Citation Nr: 1627603	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for a neurological disorder, to include chronic immune-mediated demyelinating polyneuropathies (CIDP); amyotrophic lateral sclerosis (ALS); and/or acute/subacute peripheral neuropathy as a result to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, on behalf of the Oakland, California RO.  The Board has recharacterized the Veteran's claim as service connection for a neurological disorder in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In January 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  At the hearing, the Veteran was granted a 90-day period in order to submit additional evidence.  

Also, during the hearing, the Veteran raised a claim of entitlement to service connection for malignant schwannoma.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In March 2016, the Board received additional medical evidence from the Veteran.  In June 2016, the Veteran, through his representative waived initial RO consideration of the evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

Relevant to the Veteran's hypertension claim, the Veteran contends that he has hypertension that is related to his military service, to include herbicide exposure.  The Board notes that the Veteran had service in the Republic of Vietnam and herbicide exposure is conceded.

Moreover, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

A review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis of hypertension during active duty.  During the January 1968 separation examination, the blood pressure reading was 130/100.  The Board notes, however that cardiovascular physical examination was unremarkable; and no further work-up was documented.

Private treatment records from V.K.G., MD dated from 2004 to 2012 document ongoing treatment for the Veteran's "history of uncontrolled hypertension".

On a February 2014 VA Form 21-0820 Report of General Information, the RO documented the Veteran's contention that he was told he had hypertension at discharge from military service and was offered further work up but would need to stay in service for that.  The Veteran indicated that he declined and signed a form which you believed was a waiver.  He further explained that he saw a physician when he was 27 or 28 years old, after he finished school, and has been on medication ever since then.  The Veteran indicated that the physician is deceased and no records of that treatment are available.  

The Veteran was afforded a VA examination in February 2014.  The VA examiner, after examination and review of the available evidence noted that per private treatment reports hypertension was firmly established by the early 1990s.  The examiner noted there was only a single abnormal reading at discharge in 1968 and no diagnosis of hypertension was made and the pulse pressure reading certainly suggests it was an erroneous reading.  He noted that a heart catheterization as well as echocardiogram in 2006 revealed no changes suggesting longstanding hypertension existed.  The examiner concluded that it was less likely than not that the Veteran's hypertension had its onset during military service.  The Board observes that there was no opinion with regards to whether or not the Veteran's hypertension was directly related to the presumed herbicide exposure.  Further, the Board finds that the examiner did not adequately address why the January 1968 service discharge blood pressure reading was erroneous.

During the January 2016 hearing, the Veteran reiterated his contentions that he had hypertension during service, and especially at service separation.  Indeed, he indicated that the examiner told him during the January 1968 separation examination that his blood pressure was very high and that in order for the Veteran to be approved for release from active duty, his blood pressure had to be controlled prior to discharge, or in the alternative he could sign a waiver in order to be discharged.  The Veteran indicated that he was ready to be discharged so he signed the waiver.  The Veteran indicated that he was formally diagnosed with hypertension in the early 1990's.

In a March 2016 letter, the Veteran's private physician P.K., MD noted, in part, that the Veteran developed hypertension while he was 20 years old while on active duty.  He indicated that the Veteran complained of dizziness and headaches at the time of the separation examination.  The examiner noted that normally people in their 20's do not develop hypertension, however, the Veteran did have a heavy exposure to Agent Orange.  While the examiner appears to suggest a relationship between the Veteran's hypertension and his exposure to herbicide, he does not provide an adequate reasoning.

Based on the above, the Board finds further medical guidance is necessary.  As such, a new VA examination and medical opinion is warranted that adequately addresses whether or not the Veteran's hypertension has its onset during service, or is otherwise related to service, to include exposure to Agent Orange.

Relevant to the neurological disorder, the Veteran contends that his condition is due to herbicide exposure.  As noted, the Veteran's exposure to herbicides is presumed.  The Board notes, however, the Veteran's private physician, Dr. P.K., did not adequately address why the neurological disorder was due to Agent Orange exposure.  Indeed, in a March 2016 statement, Dr. P.K. (an internal medicine specialist) indicates, in part, that the Veteran has no other causes that are related to the neurological disorder, except exposure to Agent Orange.  Also relevant to the Veteran's neurological disorder, it is unclear as to whether or not the Veteran has ALS.  Private treatment records from the Neuromuscular Disease Clinic at Stanford University dated 2010 and received in June 2013, document some treatment for ALS.  While the diagnosis appeared to be less likely after some testing, it was not ruled out.  Under 38 C.F.R. § 3.318 presumptive service connection for ALS is warranted for a Veteran at any time after service discharge, unless there is affirmative evidence that ALS did not incur during service, or the ALS was due to the Veteran's own willful misconduct, or the Veteran did not have active continuous service for 90 days or more.  Based on the foregoing, the Board finds that a VA neurological examination with medical opinion is necessary before this claim can be adequately adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the provider(s) of any updated treatment or evaluation he has received for his hypertension and neurological disorder, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.
 
2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his hypertension.  The Veteran's claims file (to include this Remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service, and specifically to his exposure to herbicides therein? 

(The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.).

b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension incurred in service, and what is the significance of the service separation examination report that documents a blood pressure reading of 130/100?  

In formulating any opinion, the examiner must address the February 2014 VA opinion that suggests the separation blood pressure of 130/100 was erroneous; as well as the March 2016 private opinion that suggests the Veteran's hypertension is due to herbicide exposure.

The examiner should cite to the medical and competent lay evidence (i.e., the Veteran's statements and testimony) of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  After completing the above, schedule the Veteran for a neuromuscular VA examination to determine the nature and likely etiology of his neurological disorder.  The Veteran's claims file (to include this Remand) must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current neurological disorders, to include whether or not the Veteran has a definitive diagnosis of ALS.

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or better probability) that it had its clinical onset during service or is related to any incident of service, including conceded in-service exposure to herbicides.

In formulating any opinion, the examiner must address the March 2016 private opinion that suggests the Veteran's neurological condition is due to herbicide exposure.

The examiner should cite to the medical and competent lay evidence (i.e., the Veteran's statements and testimony) of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4.  Following any further development deemed appropriate, the AOJ should adjudicate the issues on appeal.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


